Citation Nr: 1506895	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or the reimbursement for the cost of unauthorized medical expenses incurred at the Baptist Medical Center on August 15, 2012 through August 21, 2012.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active military service from November 1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a determination of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  On August 15, 2012, the Veteran was taken by ambulance to Baptist (Nassau) Medical Center based on his reasonable belief that a delay in seeking immediate medical attention, for what he deemed an emergency medical condition, would be hazardous to his life or health.  

2.  On August 15, 2012, the Veteran was transferred from Baptist (Nassau) Medical Center to Baptist (Jacksonville) Medical Center for neurological assessment.  

3.  On August 16, 2012, the Veteran contacted a VA Telecare registered nurse (RN) and notified her that he was an inpatient at Baptist (Jacksonville) Medical Center.  

4.  On August 16, 2012 a case manager at the Baptist (Jacksonville) Medical Center reported to a social worker at that VA Outpatient Clinic (VAOPC) in Jacksonville, Florida that the Veteran was an inpatient at Baptist (Jacksonville) Medical Center.  

5.  The Veteran was discharged from Baptist (Jacksonville) Medical Center on August 21, 2012.  





CONCLUSION OF LAW

The criteria for payment by VA of unauthorized medical expenses provided to the Veteran from August 15, 2012 through August 21, 2012 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the medical evidence documents that on August 14, 2012, the Veteran contacted a Telecare RN about physical problems he was having.  In the August 14, 2012 VA note, documenting the telephone encounter, the nurse noted that the Veteran was stuttering during their conversation and that he stated that he suffered from anxiety.  (Parenthetically, the Veteran is service connected for PTSD).  In addition, the RN documented that the Veteran talked at length about having had a stroke due to a pinched nerve in his neck depriving him of oxygen.  The Telecare RN informed the Veteran of symptoms associated with a stroke and that, ". . . [veteran] agrees if [he] should have any of the same [symptoms] as had before . . . to call 911 or go to the nearest local [emergency room.]  [Message] to [primary care physician]."

Later on August 14, 2012, the Veteran underwent VA electronic diagnostic testing to assess numbing and tingling in both feet.  The testing appears to have been conducted at the VAOPC Jacksonville.  

Thereafter, on August 15, 2012, the Veteran again contacted a Telecare RN at approximately 6:30 am, complaining of nausea without vomiting.  The Telecare RN "[a]dvised vet to call clinic at 8 am for an [appointment] with [primary care physician]."  

Otherwise Baptist (Nassau) Medical Center records document that the Veteran reported to its emergency room on August 15, 2012 at approximately 8:00 am.  He was brought to the facility by ambulance complaining of high blood pressure, shortness of breath, and chest pain.  

Otherwise, a Baptist (Nassau) Medical Center treatment record notation at 10:28 am notes that the Veteran was feeling much better, having no problems, and that the doctor was waiting to talk with a neurosurgeon.  A later treatment record notation at 12:28 pm notes that the Veteran was resting and had agreed to a transfer to Baptist (Jacksonville) Medical Center emergency room.  It was also noted, "[The Veteran] now states that his doctor told him he had an abnormality on his brain and he was supposed to see a specialist on 8/29."  (Parenthetically, the Board notes that the Veteran's reference to "his doctor" appears a reference to his VA doctor.)  

A Baptist (Nassau) Medical Center "Final Report" noted the following:

The [patient] comes to the ER today with many complaints.  He reports he was very anxious this [morning] and his [blood pressure] was high. . . . He has also been having neck pain since a car accident many months ago.  In addition, after he saw his [blood pressure] he felt [short of breath] and had chest pressure.  The [shortness of breath] and chest pressure has been happening off and on for many weeks.  He also thinks he "could have had a stroke" last week because his mouth looked funny for a "couple of days."

The Final Report discharge diagnosis was headache, unspecified chest pain, and hydrocephalus.  

In the early afternoon of August 15, 2012, the Veteran was transported by ambulance from Baptist (Nassau) Medical Center to Baptist (Jacksonville) Medical Center.  At the time of his transfer, the Veteran was noted as being stable.  The ambulance report noted that the Veteran has been seen at the Baptist (Nassau) Medical Center emergency room with a chief complaint of headaches, blurred vision, and dizziness.  It was reported that a head CT scan revealed enlarged lateral and third ventricles (possible hydrocephalus) but otherwise negative for infarct/bleed.  The report also noted that the Veteran was being transferred to the Baptist (Jacksonville) Medical Center "for a neurological consult to rule out/confirm hydrocephalus vs. other etiologies.  Neurology services currently [unavailable] at BMC-Nassau."  

Thereafter, VA treatment records document that on August 16, 2012 at approximately 2:56 am, the Veteran contacted a VA (VISN 8) Telecare RN.  The telephone encounter note reflects the following:

VISIT:  08/16/2012  02:56  TELECARE-GAINESVILLE-X

The Veteran informed the Telecare RN that he was an inpatient at Baptist (Jacksonville) Medical Center.  The Telecare RN documented the following:

Vet calls Telecare to say that he is inpatient at Baptist Hospital in [Jacksonville].  He was transferred via ambulance yesterday morning there [due to] elevated [blood pressure].  He is undergoing diagnostic testing.  Will forward to PCP.  Also informed of Fee Basis process.  Although he is afraid he will not remember to call them.  

The Veteran's message was subsequently forwarded and acknowledged by the Veteran's primary care provider (PCP) at 8:02 am, and also by a VA RN at 2:51 pm.  It appears that both the PCP and the nurse were members of the Veteran's treatment team at the VAOPC in Jacksonville.  

Also on August 16, 2012, at approximately 11:10 am, a case manager of Baptist (Jacksonville) Medical Center was noted to have contacted a VA social worker at the VAOPC in Jacksonville.  The case manager notified the social worker that the Veteran was an inpatient at the medical facility.  The VA administrative record further noted, "the vet seemingly could not recall who his physician is now that [prior physician] is retired[. Advised] he is on the blue team; gave contact information for follow up."  

VA treatment notes dated August 17, 2012 note missed phone calls between the Veteran and VA personnel.  

A later discharge summary from Baptist (Jacksonville) Memorial Hospital dated August 21, 2012, notes an admission diagnosis of "Unsteady gait, possible normal pressure hydrocephalus."  The discharge diagnoses included ventriculomegaly as well as hydrocephalus with no surgery recommended by neurosurgery.  

Following denial of the Veteran's claim and his filing of a notice of disagreement, the Veteran's records were evaluated by a VA physician.  The physician agreed with the denial of the Veteran's claim and noted the following:  

Admitted with multiple vague symptoms.  No intervention needed except for expensive diagnostics that were not revealing of anything acute.  He should have come to VA clinic in Jacksonville.  

In September 2013, following certification of the Veteran's appeal, the Board received a November 2012 statement from the Veteran's treating neurologist at Baptist (Jacksonville) Medical Center.  In the statement from J. Garcia-Bengochea, MD, it was noted that the Veteran was transferred to Baptist Medical Center based on a concern that the Veteran could be suffering a stroke or was having symptoms from rising intracranial pressure.  Dr. Garcia-Bengochea also commented that there was significant concern from the medical clinician's at Baptist Nassau that the Veteran might suffer a sudden deterioration; thus, he needed to be evaluated by a neurosurgeon immediately.  Dr. Garcia-Bengochea went on to report that:

You may not be aware, however, but hydrocephalus can result in sudden death after precipitous decline in neurological status and may occur over minutes to hours.  Of course, a stroke can result in sudden death or catastrophic neurologic injury as well.  

In my medical opinion, the transfer to [Baptist (Jacksonville) Medical Center] for neurosurgical evaluation was the appropriate course of action.  

Generally, for a veteran to receive care at a non-VA facility at VA's expense, the non-VA care "must be authorized in advance."  38 C.F.R. § 17.54(a) (2014).  An exception is provided in the case of an emergency which existed at the time of the admission, and in that event authorization may be obtained by application (including by telephone) within 72 hours after the time of admission. Id.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  Notably, reimbursement under 38 U.S.C.A. § 1725 is not allowed if the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002(i). 

For payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 (see also 38 C.F.R. §§ 17.1000-1002), the claimant must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(Parenthetically, the Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  Of note, Congress inserted into the statute additional provisions defining VA's role when a third party is partially liable for a veteran's medical expenses.  Congress instructed that in any case in which a third party is financially responsible for part for the veteran's emergency treatment expenses, the Secretary shall be the secondary payer.  See 38 U.S.C.A. § 1725(c)(4)(B) (2014)).  

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided.  

Under the provisions of 38 U.S.C.A. § 1725, the term "emergency treatment" is defined as medical care or services furnished when:

(A) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; and 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until-

(i) such time as the veteran can be transferred safely to a VA or other Federal facility; or 

(ii) such time as a VA facility or other Federal facility accepts such transfer if- 

(I) at the time the veteran could have been transferred safely to a VA facility or other Federal facility, no VA or other Federal facility agreed to accept such transfer; and 

(II) the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a VA or other Federal facility.  

38 U.S.C.A. § 1725(f)(1)(A-C); see also 38 C.F.R. § 17.1005.

The Board notes that 38 C.F.R. § 17.1005(c)(2), the codifying regulation for 38 U.S.C.A. § 1725(f)(1)(C)(ii)(II), notes that contact from the non-VA facility is to be to either the VA transfer coordinator, the administrator officer of the day (AOD), or designated staff responsible for accepting transfer of patients at the VA or other Federal facility.  (Parenthetically, the AOD is the central point of contact during other than normal duty hours for all administrative functions of the VA medical facility.  See VA Directive 1096 (December 5, 2014).)  

The claimant's state of mind at the time he or she sought private treatment and what his or her actions would be in light of what a prudent layperson would do under the same circumstances is the determinative factor.  Both medical and lay evidence may be considered in a prudent-layperson evaluation; however, neither 38 U.S.C.A. § 1725 or 38 C.F.R. § 17.1002 require a medical finding of an emergency.  See Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  

Otherwise, under 38 U.S.C.A. § 1728, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728; see also 38 C.F.R. §§ 17.52, 17.120 (2014).  

The term "emergency treatment" referenced in 38 U.S.C.A. § 1728 has the same meaning given such term in 38 U.S.C.A. § 1725(f)(1).  See 38 U.S.C.A. § 1728(c).  

Otherwise, the Veteran is currently receiving compensation for a total disability rating due to individual unemployability (TDIU) as well as benefits for Dependent's Education Assistance (DEA) based upon a finding of total service-connected disability permanent in nature.  The awards for TDIU and DEA benefits were effective July 29, 2002.  As such, the Veteran meets the criteria of 38 U.S.C.A. § 1728(a)(3) for unauthorized necessary care of any disability when there is a total disability permanent in nature, resulting from a service-connected disability.  As such, the Board must turn to whether the Veteran meets the criteria for subsection (b) (i.e. such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health); and subsection (c) (i.e. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical).

In its review of the evidence, the Board notes that there is no indication that VA gave the Veteran prior authorization for his non-VA medical care at Baptist Memorial Hospital.  

The Veteran is service connected for a psychiatric disorder and is currently rated 70 percent disabled for the disability.  As noted above, in an August 14, 2012 VA telephone encounter note, the reporting nurse noted that the Veteran was stuttering during their conversation and that the Veteran stated that he suffered from anxiety.  The nurse also documented that the Veteran talked at length about having had a stroke due to a pinched nerve in his neck depriving him of oxygen.  

In light of the Veteran's psychiatric disability, his documented anxiousness, and his reasonable belief he was having a stroke (notwithstanding whether he was or was not), the Board concludes that the Veteran's "state of mind" on the morning of August 15, 2012, when his daughter is reported to have called 911 and summoned an ambulance, was that he was having a serious medical problem requiring him to seek immediate medical attention and that not to do so would be hazardous to his life or health.  Also, the Board is mindful that the emergency medical technicians likewise deemed the Veteran's medical condition significant enough that the Veteran was taken to the Baptist (Nassau) Medical Center emergency room.  The driving distance (per Internet sources) from the Veteran's home in Florida to the Baptist (Nassau) Medical Center is approximately 12 miles.  The driving distance from the Veteran's home to Jacksonville, Florida is approximately 25 miles.  The Board also notes that the VA Medical Centers in Gainesville, Florida and Lake City, Florida are approximately 85 to 90 miles from where the Veteran lives.  

The Board also finds there is medical evidence to support the Veteran's transfer by ambulance from Baptist (Nassau) Medical Center to Baptist (Jacksonville) Medical Center for neurological assessment in the early afternoon of August 15, 2012.  As noted above, Dr. Garcia-Bengochea commented that the treating clinician at Baptist (Nassau) Medical Center was concerned that the Veteran could be suffering a stroke or was having symptoms from rising intracranial pressure.  As a result, the Veteran was needed to be evaluated by a neurosurgeon immediately.  Dr. Garcia-Bengochea further commented that in his medical opinion, the transfer to Baptist (Jacksonville) Medical Center for neurosurgical evaluation was the appropriate course of action.  

As previous cited, a VA physician did reviewed the Veteran's records and found that the Veteran could have originally sought treatment at the Jacksonville VAOPC.  Unlike Dr. Garcia-Bengochea's statement, however, the VA physician's discussion is limited.  At the same time, the Board is mindful that the VA physician did not have Dr. Garcia-Bengochea's statement available for review.  Nonetheless, the Board finds Dr. Garcia-Bengochea's statement persuasive.  As such, reasonable doubt will be found in the Veteran's favor and the Board concludes that the Veteran's transfer to Baptist (Jacksonville) Medical Center was in keeping with the Veteran's unknown medical state at that time.  Furthermore, that any delay in transferring the Veteran to Baptist (Jacksonville) Medical Center could possibly have been hazardous to life or health.  

With that said, payment may be made for additional medical services until the condition is no longer clinically determined to be emergent in nature and the patient is stable for transfer to VA or discharge, or such time as a VA facility or other Federal facility accepts such transfer.  See 38 U.S.C.A. § 1725(f)(1); 38 U.S.C.A. § 1728(c).  In particular, the non-VA facility in which medical care or services was furnished is required to make documented reasonable attempts to transfer the veteran to a VA or other Federal facility.  Id.  Also, a veteran is required to notify VA within 72 hours of the medical emergency and receipt of private treatment.  

In this case, the evidence documents that the Veteran notified a VA Telecare RN on August 16, 2012 that he was receiving care at Baptist (Jacksonville) Medical Center.  Later that same day a case manager at Baptist (Jacksonville) Medical Center notified a VA social worker at the Jacksonville VAOPC of the Veteran's presence at the hospital.  A VA Clinical Tracking Record (CTR) apparently associated with the Veteran's claim, reflects that the VA CTR was created on August 17, 2012.  The VA CTR also reflects the following:

Notification Date/Time: Aug. 16, 2012  17:02:33
Type of Contact:  Telephone
Episode of Care Category: Hospitalization
Referral Source: Emergency

As per the VA CTR, above, and as documented in VA medical notes, VA was aware of the Veteran's non-VA hospitalization at the Baptist (Jacksonville) Medical Center.  Otherwise, the Board's review of the limited VA medical notes, dated from August 14, 2012 to August 17, 2012, does not reflect VA pursued or followed up with Baptist (Jacksonville) Medical Center per established guidelines or that VA protocol was necessary followed (e.g. placing a non VA consult request to have the Veteran evaluated for transfer to VA facility).  

In this case, the Board does not find it reasonable to penalize the Veteran for what appears to be an administrative error in following the established policies and procedures for non VA emergent care.  

Therefore, in light of the facts of this case and the Board's discussion above, as well as finding all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's medical condition was emergent based on his state of mind at that time he sought emergency care on August 15, 2012.  Furthermore, per Dr. Garcia-Bengochea's statement, the Veteran's transfer to Baptist (Jacksonville) Medical Center was a continuation of an emergent medical condition.  Furthermore, while it appears that the Veteran was an eligible candidate for transfer from Baptist (Jacksonville) Medical Center to a VA medical facility, the evidence reflects that VA failed to take appropriate action to have the Veteran transferred to VA medical facility.  Otherwise, the evidence does not reflect that the Veteran was provided an opportunity for a transfer to a VA medical facility and declined such transfer.  

In summary, granting the Veteran all reasonable doubt, the relevant criteria pertaining to the Veteran's claim are found to have been met; therefore, the Board finds that reimbursement or payment of unauthorized medical expenses incurred at the Baptist Medical Center on August 15, 2012 through August 21, 2012 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).

The Board wishes to emphasize that its favorable decision in this appeal is based on the unique facts relative to the Veteran's claim.  The Veteran is highly encouraged to thoroughly familiarize himself with the rules and procedures governing his VA medical healthcare benefits, to include those involving non-VA hospitalization and emergency medical care.  



(CONTINUE ON NEXT PAGE)


ORDER

Entitlement to payment of or the reimbursement for the cost of unauthorized medical expenses incurred at the Baptist Medical Center on August 15, 2012 through August 21, 2012 is granted.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


